Citation Nr: 0843204	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-36 017	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for chronic subluxating right shoulder with degenerative 
joint disease.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic subluxating left shoulder with degenerative joint 
disease.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1978 to May 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2004 rating determination by the above Regional 
Office (RO).

The issue of entitlement to an initial rating in excess of 30 
percent for the service-connected right shoulder disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Since service connection has been in effect, the veteran's 
left (minor) shoulder disability has been manifested by pain 
and limitation of motion.  There is no evidence of ankylosis 
of the scapulohumeral articulation or impairment of the 
clavicle or scapula.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for chronic subluxating left shoulder with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71 Diagnostic 
Codes (DCs) 5202-5201 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Factual Background and Analysis

In a January 2004 rating action, service connection was 
granted for chronic subluxating left shoulder based, in part, 
on service treatment records (STRs) which show treatment for 
left shoulder injury.  A 20 percent evaluation was assigned 
under DCs 5202-5201.  The hyphenated diagnostic code in this 
case indicates impairment of the humerus under DC 5202 as the 
service-connected disorder, and limitation of motion of the 
arm under DC 5201 as a residual disabling condition.  The 
veteran appealed the initial evaluation assigned.  

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a (2008).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Under DC 5201 limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  When 
motion is limited to 25 degrees from the side, a 30 percent 
rating is warranted for the minor arm.  See 38 C.F.R. § 4.71.

Under DC 5202, a 20 percent disability rating is warranted 
for malunion of the humerus in the minor arm with moderate 
deformity.  A 20 percent rating is also appropriate for 
recurrent dislocation at the scapulohumeral joint of the 
minor arm, with infrequent episodes and guarding of movement 
at the shoulder level.  A 40 percent rating is assigned for 
fibrous union of the humerus.  Nonunion of the humerus (false 
flail joint) warrants a 50 percent evaluation for the minor 
arm.  Loss of the head of the humerus (flail shoulder) 
warrants a maximum evaluation of 70 percent evaluation for 
the minor arm.  See 38 C.F.R. § 4.71.

During the course of this appeal the veteran's primary 
complaints of left shoulder pain are consistent and clearly 
referenced in examination reports.  However, the objective 
medical evidence is the most persuasive indication of 
functional loss resulting from his left shoulder disability.  
The claims file is voluminous, consisting of seven volumes of 
evidence submitted by the veteran in connection with various 
claims.  These records cover a period from 1993 to 2007.  

In connection with his current claim the veteran underwent VA 
examination in June 2003.  At that time his history of left 
shoulder problems during service was noted.  Over the years 
he has continued to have occasional subluxations of the left 
shoulder with pain averaging 3-4 on a scale of 1 to 10.  On 
examination there was crepitus of the anterior glenohumeral 
joint with attempted range of motion, but no soft tissue 
swelling, redness, or warmth.  Forward flexion of the left 
shoulder was to 85 degrees with minimal pain.  External 
rotation was to 30 degrees and internal rotation to 55 
degrees with elbow flexed at the side.  External rotation was 
to 45 degrees of the left shoulder with the elbow flexed at 
the side with minimal pain in the anterior joint.  
Internal/external rotation of the left shoulder with the 
elbow at 90 degrees of abduction, 90 degrees external 
rotation and then 90 degrees internal rotation.  Deep tendon 
reflex was 1+ and grip strength was 5/5.  Neurosensory 
testing was intact.  X-ray of the left shoulder was normal.  
The diagnosis was chronic subluxating left shoulder.  

In February 2005, the veteran underwent another VA 
examination.  He complained of worsening pain since his last 
examination described as 5-8 on scale of 1 to 10.  He was 
currently unemployed and stated that he needed help with 
daily activities.  Examination of the left shoulder revealed 
normal contour, girdle, clavicle, and supraspinatus.  The 
examiner noted the veteran refused to shrug his shoulder to 
test the function of cranial nerve XI or perform any active 
range of motion to note flexion, adduction, hyperextension, 
internal and external rotation.  The examiner also noted that 
X-rays of the left shoulder showed normal findings, but that 
the veteran could not perform active or passive range of 
motion for the left shoulder and thus it was impossible to 
obtain adequate information to evaluate DeLuca criteria.

A 2005 magnetic resonance imaging study of the left shoulder 
showed tendinosis of the supraspinatus tendon, but no 
evidence of a tear.  There was degenerative joint disease of 
the acromioclavicular joint. 

During his most recent VA examination in August 2007, the 
veteran's complaints of left shoulder pain remained 
essentially unchanged.  On examination he was able to push 
himself up out of a chair using both arms without appearance 
of pain.  The examiner noted the veteran left shoulder was 
not tender to gentle palpation, however he appeared to be 
histrionic in amplifying symptoms.  Because the veteran 
expressed the possibility of falling to the floor in extreme 
pain if his joints were manipulated by the examiner, he was 
asked to actively maneuver the joints.  The examiner noted 
that deep palpation or manipulation were also avoided as the 
veteran anticipated an extreme pain experience.  As result 
the examiner was cautious not to induce pain by manipulating 
the shoulder beyond what was considered an appropriate range.  
Forward flexion was accomplished to 90 degrees with pain, 
which was further limited to 15 degrees by repeated testing.  
Abduction of the left shoulder was also accomplished to 90 
degrees and further limited to 10 degrees by repeated 
testing.  Hyperextension of the left shoulder was to 55 
degrees, adduction of the shoulder was painful at 0 degrees, 
external rotation was painful at 70 degrees, and internal 
rotation was limited to 80 degrees.  All motion was further 
limited by pain, fatigability, and lack of endurance.  

Despite the veteran's complaints of pain, the record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the veteran's left 
shoulder.  There is little indication in this voluminous body 
of evidence that the veteran has sought or received regular 
treatment.  He has not had any surgery and the left shoulder 
disability is not so severe as to necessitate the use of 
braces or other special devices.  Moreover, VA examinations 
throughout the course of the appeal show the veteran achieved 
90 of abduction, i.e., he was capable of reaching the arm to 
shoulder level.  He was also capable of at least 85 degrees 
of forward elevation of the arm.  In order to be entitled to 
a higher evaluation, limitation of motion of the arm must be 
to no more than 25 degrees from the side.  This has not been 
demonstrated.  Likewise there are no clinical findings 
suggestive of fibrous union of the humerus.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and although 
the veteran's left shoulder is symptomatic, he has 
considerable range of motion despite his complaints.  As 
noted above, to warrant a higher rating for his left 
shoulder, the veteran would have to be found to have shoulder 
motion limited to 25 degrees from the side.  Although the 
most recent ranges of motion in 2007, appear to be consistent 
with limitation of motion that would warrant an increase, the 
Board notes that the examiner at that time indicated that it 
was difficult to get an accurate evaluation from the veteran, 
who reacted in a hypersensitive manner, exaggerated his 
symptomatology, and cooperated poorly with the examiner.  The 
Board notes that the veteran's record contains a similar 
pattern of behavior, with the February 2005 VA examiner 
indicating the veteran was uncooperative in the evaluation of 
his shoulder, such that it was difficult to assess the ranges 
and any limitation of motion.  Thus, the Board finds the 
levels of limitation of motion as recorded are of minimal 
probative value.  

Therefore the 20 percent disability rating adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but do not provide a 
basis for the assignment of a higher rating under these 
circumstances.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board also finds that no other diagnostic code pertaining 
to the shoulder would provide any higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula as contemplated by DCs 
5200 through 5203.  Accordingly, there is no basis for a 
higher rating. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
left shoulder disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2003 that fully 
addressed the notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran letters 
in December 2004 and July 2007 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  See 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service 
connection is granted the claim has been substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial).  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
and post service treatment records are in the claims file.  
The RO also obtained a VA medical opinions in 2003, 2005 and 
2007.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial evaluation in excess of 20 percent for chronic 
subluxating left shoulder with degenerative joint disease is 
denied.


REMAND

In a VA Form 119, Report of Contact dated in May 2008, the 
veteran indicated that he had been seen by a private doctor 
for his service-connected right shoulder on April 28, 2008.  
However, there is no evidence that an attempt to obtain the 
examination report was made.  This medical evidence must be 
obtained because it may contain clinical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  See generally 38 C.F.R. § 3.159(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his service-
connected right shoulder disability, or 
to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  These records should include 
(but are not limited to) the April 28, 
2008 treatment report referred to in the 
May 2008 VA Form 119.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the right shoulder claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, furnish the veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


